Name: 83/41/EEC: Commission Decision of 2 February 1983 authorizing the Hellenic Republic to take protective measures in respect of certain imports
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-09

 Avis juridique important|31983D004183/41/EEC: Commission Decision of 2 February 1983 authorizing the Hellenic Republic to take protective measures in respect of certain imports Official Journal L 037 , 09/02/1983 P. 0013 - 0016*****COMMISSION DECISION of 2 February 1983 authorizing the Hellenic Republic to take protective measures in respect of certain imports (83/41/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas, in its applications of 13 and 18 January 1983, Greece provided the Commission with material enabling the latter to recognize the existence of serious difficulties liable to persist in certain sectors; Whereas, on 19 January 1983, by Decision 83/15/EEC (1), the Commission, in order to prevent further deterioration of the existing economic situation, authorized Greece to establish arrangements for the monitoring of imports of the products covered by the same Decision until 1 March 1983; Whereas the establishment of these temporary arrangements was intended to enable the Commission to collect the information it required in order to take a decision on the substance of the applications for protective measures made by the Greek Government; Whereas the Commission is now in possession of sufficient data to take a decision with regard to a number of the sectors referred to in the Greek authorities' application; Whereas the goods to which this Decision applies are produced according to special processes and are thus quite distinct from other similar products; whereas the sectors concerned fall within the meaning of Article 130 of the Act of Accession; Whereas in 1981 the domestic production of sports shoes in Greece was four million pairs and, for 1982, is estimated also at four million pairs and has remained, therefore, stationary; whereas in 1981 imports from all sources were 900 000 pairs and, for 1982, have been estimated at 1 200 000 pairs; whereas they have, therefore, risen by 30 %; whereas, moreover, exports in 1981 were 326 200 pairs and, for 1982, have been estimated at 230 000 pairs; whereas they have, therefore, declined by 30 %; Whereas in 1981 imports into Greece of sports shoes originating in or coming from the Member States were about 340 000 pairs; whereas for 1982 they have been estimated at 375 000 pairs; whereas they have, therefore, risen by about 10 % over the period considered; Whereas in 1981 imports into Greece of sports shoes originating in Taiwan were 275 000 pairs; whereas for 1982 they have been estimated at 425 000 pairs; whereas they have, therefore, risen by about 54 % over the period considered; Whereas the share of the market held by the domestic industry in the furniture sector has declined from 92 % in 1978 to 85 % in 1982; whereas imports of furniture originating in or coming from Member States in 1981 amounted to 2 600 tonnes and, for 1982, has been evaluated at 4 300 tonnes, having, therefore, risen by about 70 %; Whereas in 1981 the domestic production of tiles was 90 000 tonnes and, for 1982, is estimated at 64 000 tonnes; whereas imports from Member States rose from 34 000 to 44 500 tonnes over the same period; whereas the insignificant rise in exports over the same period (from 8 000 to 9 500 tonnes) does not suffice to balance the rise in imports; whereas the level of stocks is high and rising continuously, since it has risen from 10 000 tonnes in 1980 to 37 000 tonnes in 1982; Whereas imports of ladies' tights originating in or coming from Member States, not including imports under inward processing arrangements, rose from 1 600 000 pieces in 1981 to some 2 500 000 in 1982; whereas, moreover, over the same period, exports to Member States declined by 200 000 pieces (1981: 310 000, 1982 (estimate): 110 000); Whereas imports of pullovers originating in or coming from the Member States, with the exception of imports under inward processing arrangements, have remained constant between 1981 and 1982, at 220 000 units; whereas, on the other hand, exports have dropped appreciably during the same period, since the estimates for 1982 amount to half the 1981 figures, thus constituting a drop of more than 10 million units between 1980 and 1982; Whereas imports of men's suits originating in or coming from the Member States, with the exception of imports under inward processing arrangements, are stable at approximately 5 500 units; whereas, on the other hand, exports have dropped in 1982 by 18 000 units and imports under inward processing arrangements have fallen by 40 000 units in comparison with 1981 figures; Whereas domestic production of cast-iron baths had declined by 39 % between 1980 and 1982; whereas during the same period the penetration of products from the Member States on the Greek market has risen from 12 to 18 %; Whereas, in the case of wash-basins and other porcelain sanitary ware, domestic production has fallen from 16 200 tonnes in 1981 to 14 600 tonnes in 1982, thus registering a drop of approximately 11 %; whereas imports of products originating in or coming from the Member States have, after some fluctuations, risen from 2 200 tonnes in 1980 to 2 400 tonnes in 1981, constituting an increase of some 9 %; whereas, moreover, exports to non-member countries have fallen from 550 tonnes in 1981 to 300 tonnes in 1982, representing a drop of nearly 45 %; Whereas imports of cigarettes originating in or coming from the Member States have increased considerably, rising from 350 tonnes in 1979 to 600 tonnes in 1980 and then to 1 300 tonnes in 1981; whereas the level of 950 tonnes forecast for 1982 is not likely to offset the large previous increases; Whereas imports of infant foods originating in or coming from the Member States have increased from 1 960 tonnes in 1980 to 3 370 tonnes in 1981 and then fallen to some 2 900 tonnes in 1982; whereas this last figure nevertheless far exceeds the amount imported in 1980, and the market share held by the domestic industry in this sector is on the decline, since it has dropped from 14 % in 1979 to 10;5 % in 1982; Whereas imports of spirits with a high-alcohol content originating in or coming from the Member States have risen considerably, namely from 5 400 tonnes in 1980 to some 8 600 tonnes in 1982; Whereas the volume of imports of products from the other Member States is the main source of the difficulties referred to by the Greek authorities in their applications; whereas the trade deficit of Greece with the Community has increased from one-third of the total deficit in 1981 to almost two-thirds in 1982; Whereas all the abovementioned sectors are experiencing an employment crisis; whereas, for the sake of information, in the tile sector, employment decreased by 23 % between 1980 and 1982; whereas, in the cast-metal bath sector, the number of jobs in the only manufacturing firm was reduced during the same period from 510 to 380; whereas, in the porcelain sinks, basins, etc., sector, employment decreased by 12 % between 1980 and 1982; Whereas the structure of industry in Greece, in particular as regards the sectors concerned by this Decision, is marked by a preponderance of small units whose existence is threatened by even a marginal increase in imports; Whereas, under these conditions, a limitation up to 1 January 1984 of imports in the sectors concerned accompanied by a monitoring system with respect to non-Community countries should make it possible to initiate the process of improvement and readjustment of the situation in these sectors under the Greek five-year plan; whereas this should enable these sectors and, in particular, the firms concerned to adapt to Community competition; Whereas the system created must take into account imports effected since the application of 13 January 1983, made by the Greek authorities to the Commission, the latter having established that the conditions for applying Article 130 of the Act of Accession were fulfilled at that date for the products referred to in this Decision; Whereas, to achieve an equitable distribution of the authorized quantities both among the Member States and among the operators concerned, Greece must respect existing patterns of trade; Whereas the proper application of the provisions of this Decision requires the establishment of joint information and consultation procedures by the Commission and the Greek authorities; Whereas, since this Decision can only be justified if the conditions of application referred to in Article 130 of the Act of Accession are still present, the Commission may consequently be prompted to amend or rescind it; Whereas the Commission is obliged to take, as a matter of priority, measures which give rise to the least disruption of the functioning of the common market, HAS ADOPTED THIS DECISION: Article 1 The Hellenic Republic is hereby authorized to limit or subject to monitoring under the conditions set out below the importation into Greece of the products listed in Article 2 of this Decision. Article 2 1. Greek imports of footwear for sports and gymnastics, falling within NIMEXE codes 64.01-49, 64.02-29 and 64.02-61 and originating in or coming from Member States, shall be limited to 340 000 pairs. Imports of the same products originating in or coming from Taiwan shall not exceed 275 000 pairs. Imports of the same products originating in or coming from other third countries shall be subject to the monitoring system referred to in Article 3. 2. Greek imports of furniture, falling within subheadings 94.03 B and 94.01 B of the Common Customs Tariff, with the exception of goods falling within NIMEXE codes 94.01-20, 94.01-91 and originating in or coming from Member States, shall be limited to 3 200 tonnes. Imports of the same products originating in or coming from third countries shall be subject to the monitoring system referred to in Article 3. 3. Greek imports of tiles, falling within heading No 69.08 of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 30 000 tonnes. Imports of the same products originating in or coming from third countries shall be subject to the monitoring system referred to in Article 3. 4. Greek imports of tights, falling within subheading 60.04 B III of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 1 600 000 pieces, except for imports under processing arrangements. Imports of the same products originating in or coming from third countries shall be subject to the monitoring system referred to in Article 3. 5. Greek imports of pullovers, falling within subheadings 60.05 A I and A II b) 4 bb) 11 aaa), bbb), ccc), ddd), eee), 22 bbb), ccc), ddd), eee), and fff) of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 200 000 items, except for imports under processing arrangements. Imports of the same products originating in or coming from third countries shall be subject to the monitoring system referred to in Article 3. 6. Greek imports of men's suits, falling within subheadings 61.01 B V c) 1, 2 and 3 of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 5 500 items, except for imports under processing arrangements. Imports of the same products originating in or coming from third countries shall be subject to the monitoring system referred to in Article 3. 7. Greek imports of baths of cast iron, falling within NIMEXE code 73.38-71 and originating in or coming from Member States, shall be limited to 1 200 tonnes. Imports of these same products originating in or coming from non-member countries shall be subject to the control system referred to in Article 3. 8. Greek imports of porcelain wash basins, falling within heading No 69.10 of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 2 000 tonnes. Imports of these same products originating in or coming from non-member countries shall be subject to the control system referred to in Article 3. 9. Greek imports of cigarettes, falling within subheading 24.02 A of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 750 tonnes. Imports of these same products originating in or coming from non-member countries shall be subject to the control system referred to in Article 3. 10. Greek imports of infant foods, falling within subheading 19.02 B II b) 2 of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 2 000 tonnes. Imports of these same products originating in or coming from non-member countries shall be subject to the control system referred to in Article 3. 11. Greek imports of spirituous beverages, falling within subheading 22.09 C of the Common Customs Tariff and originating in or coming from Member States, shall be limited to 8 000 tonnes. Imports of these same products originating in or coming from non-member countries shall be subject to the control system referred to in Article 3. Article 3 For the purposes of implementing the monitoring system for the products referred to in Article 2, Greece shall require an import document to be presented in respect of the imported products. Such documents shall be issued free of charge by the Greek authorities, irrespective of the quantity applied for, not later than five working days after submission of the application. The Greek authorities shall inform the Commission forthwith of any appreciable increase in imports of the said products as compared with the situation existing at the date on which this Decision takes effect. Article 4 For the purposes of the administration of the import limitations provided for by the present Decision, the Greek authorities will respect existing trade patterns both in respect of the countries of origin and countries of last export concerned and in respect of the operators involved. Article 5 The Greek authorities shall communicate to the Commission the data relating to imports carried out by 15 April for the first quarter of 1983, by 15 July for the second quarter, by 15 October for the third quarter and by 31 December for the final quarter. These data, which shall be broken down by country, shall relate both to the quantities of products actually imported and to the import documents issued. Article 6 This Decision shall take effect on 13 January 1983. It shall cease to have effect on 1 January 1984. The Commission will monitor the application of the provisions of this Decision and reserves the right to amend it or rescind it as necessary. Any difficulties which may arise during the application of this Decision shall be examined jointly by the Greek authorities and the Commission. Article 7 This Decision is addressed to the Member States. Done at Brussels, 2 February 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 17, 21. 1. 1983, p. 52.